UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09174 Aegis Value Fund, Inc. (Exact name of Registrant as specified in charter) 1100 N. Glebe Road, Suite 1040, Arlington, VA (Address of principal executive offices) (Zip code) Scott L. Barbee, 1100 N. Glebe Road, Suite 1040, Arlington, VA22201 (Name and address of agent for service) Registrant's telephone number, including area code: (703) 528-7788 Date of fiscal year end: 08/31 Date of reporting period: 08/31/09 Item 1.Reports to Stockholders Annual Report August 31, 2009 ANNUAL REPORT AUGUST 31, 2009 Shareholders’ Letter October 20, 2009 To the shareholders of the Aegis Value Fund: We are pleased to present the Aegis Value Fund’s annual report for the year ended August 31, 2009. We take this opportunity to provide a brief overview of the objectives and strategy of the Fund. The Aegis Value Fund seeks to achieve long-term, above market returns while minimizing risk of capital loss. Our strategy is to invest in a well-researched portfolio of small-cap equities trading at a fraction of their intrinsic worth. We believe the equity markets are often inefficient, and we employ a contrarian, company-focused approach, selecting each stock individually on its own merit. We purchase shares in companies when we judge share prices to be significantly undervalued relative to our assessment of fundamental value, focusing on stocks trading at low price-to-book or price-to-cash flow ratios, segments of the market where academic research shows historical returns have significantly outpaced the overall market. We often invest in companies when they are misunderstood, out of favor, or neglected, and generally hold these companies until share prices reach our estimate of intrinsic value. From inception of the Aegis Value Fund on May 15, 1998 through September 30, 2009, the Fund has posted a cumulative gain of 169.3%, compared to a cumulative gain of 83.4% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 48.4%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 16.1%* For the year ended August 31, 2009, the Fund declined 21.6%, slightly trailing the Russell 2000 Value Index, which dropped 20.7%. Poor investment performance by former Fund holdings Callon Petroleum and Meridian Resource Corporation in the second half of calendar 2008 were primarily responsible for the underperformance relative to the index. The Russell 2000 Index declined 21.3% while the S&P 500 declined 18.3%. For the most recent performance information, please call us directly at 800-528-3780 or consult your financial advisor. We strongly recommend that you read our third quarter 2009 and other quarterly manager’s letters, which provide additional commentary. For those of you who do not automatically receive our manager’s letter in the mail from your broker, it is available on our website at www.aegisvaluefund.com or by calling us at 800-528-3780. Please be aware that the manager’s letter is not a part of the SEC-mandated Annual Report contained in this booklet. 1 AEGIS / VALUE FUND Shareholders’ Letter – (continued) We look forward to the opportunity to serve as your investment partner in the coming year. Aegis Financial Corporation Scott L. Barbee, CFA Managing Director, Portfolio Manager * Aegis Value Fund’s one-year, three-year, five-year, ten-year and since inception (5/15/1998) average annual returns for the period ending September 30, 2009 are -7.4%, -3.7%, 0.8%, 9.3%, and 9.1% respectively. Returns include reinvestment of dividends and capital gains. Russell 2000 Value Index one-year, three-year, five-year, ten-year, and since inception (AVALX-5/15/1998) average annual returns for the period ending September 30, 2009 are -12.6%, -6.7%, 1.8%, 8.1%, and 5.5%. All historical performance returns shown in this shareholders’ letter for the Aegis Value Fund Inc. are pre-tax returns. This report does not constitute an offer or solicitation of any transaction in any securities. The Aegis Value Fund is offered by prospectus only. Investors are advised to consider the fund’s investment objectives, risks, charges and expenses carefully before investing. The prospectus contains this and other information about the Aegis Value Fund. For a prospectus and more complete information, including charges and expenses, please call 800-528-3780 or visit our website at www.aegisvaluefund.com, where an online prospectus is provided. The prospectus should be read carefully before investing. Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. 2 ANNUAL REPORT AUGUST 31, 2009 Disclosure of Fund Expenses
